Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The applicant improperly requests an amendment be made to the specification referring to its placement with respect to the PGPUB document as opposed to the specification as filed.  However, since it is apparent that the amendment is to be added subsequent to the last paragraph of the specification, the following amendment is being made by the Office.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: after paragraph [0042] of the specification as filed, add the following new paragraph:
- - [0043] Each satellite elementary/composite beam, contemplated herein, has a footprint/contours of constant power density with decreasing value from the center to the edge of the beam, e.g., 51.0, 48.0, 40.0, 35.0, and 30.0 dBi. - -
The above corrects the improper paragraph numbering due to the applicant’s attempt to amend the PGPUB as opposed to the original specification.
Drawings
The replacement drawings for FIGs. 1 and 2A-2C were received on 6/23/22.  These drawings are approved.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hahn, III et al (4,956,643) disclose a satellite payload generating global and spot beams. Microwave energy is applied to an input 11, amplified by an amplifier 12, and in the case of the global beam, all the power is applied from a variable power divider 13 along the first path through a first bandpass filter 14. The energy is coupled by way of an input coupler 20 to all elements of a set of antenna elements 26. If a spot beam is desired, the variable power divider 13 is configured to couple a predetermined portion of the applied power along the second path through the phase shifter 15 and second bandpass filter 16 to the second port of the input coupler 20. Consequently, the power is coupled only to the subset of antenna elements 25 and a spot beam is radiated therefrom. The phase shifter 15 is configured to properly change the phase of the power transmitted thereby in order for the total energy arriving at the two input ports of the input coupler 20 to add in the direction of the spot beam network 25 and to cancel in the direction of the remaining elements of the network 26.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973. The examiner can normally be reached Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646